   Case: 3:19-cv-00363-TMR Doc #: 21 Filed: 02/08/21 Page: 1 of 2 PAGEID #: 833




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
       Clerk                        CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                  Filed: February 08, 2021




Mr. Richard W. Nagel
Southern District of Ohio at Dayton
200 W. Second Street
Suite 712 Federal Building
Dayton, OH 45402-0000

                     Re: Case No. 20-3556, In re: Tagnetics, Inc. v. Kenneth Kayser, et al
                         Originating Case No. : 3:19-cv-00363 : 3:19-bk-30822

Dear Mr. Nagel,

   Enclosed is a copy of the mandate filed in this case.

                                                  Sincerely yours,

                                                  s/Zachary Love
                                                  For Julie Connor
                                                  Case Manager

cc: Mr. Ronald E. Earley
    Mr. Jonathan Hager
    Mr. Kenneth W. Kayser
    Mr. Stephen B. Stern

Enclosure
     Case: 3:19-cv-00363-TMR Doc #: 21 Filed: 02/08/21 Page: 2 of 2 PAGEID #: 834




                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT

                                           ________________

                                              No: 20-3556
                                           ________________

                                                                      Filed: February 08, 2021

In re: TAGNETICS, INC.

                Debtor

------------------------------

TAGNETICS, INC., aka Powershelf

                Appellant

v.

KENNETH W. KAYSER; RONALD E. EARLEY; JONATHAN HAGER

                Appellees



                                            MANDATE

     Pursuant to the court's disposition that was filed 01/14/2021 the mandate for this case hereby

issues today.



COSTS: None
